Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Note that priority document 2020-168360 is not present in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The subscripts “2/2” and “3/2” are not understood and not in compliance with standard siloxane nomenclature. Such subscripts are conventionally placed immediately adjacent to the oxygen atom (not outside the parenthesis) because “2/2” indicates there are two half oxygen atoms on either side of the silicon atom. See table 2 of the Biomaterials Science article, claim 1 of Mautner 5223586 and claim 10 of Schaefer 2010/0086783.
	The repeating unit with the “3/2” subscript not only places the “3/2” in an inappropriate location, but also is mathematically impossible because the formula requires its silicon to also have bonds to two “X”. Silicon can only have four bonds.
	Any correction must be accompanied with a detailed explanation how one of ordinary skill would have recognized what the intended structure should have been.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mautner 5223586.
	Mautner exemplifies (tables 1,2) blends of PVC or PMMA or SAN or polystyrene with minor amounts of example 4’s modifier. PVC, PMMA, SAN and polystyrene all qualify as applicant’s thermoplastic (I). Example 4’s modifier (col 8 line 34-69) is a graft having an innermost siloxane core, an inner shell of siloxane and an outer shell of methyl methacrylate. Together, the inner core and inner shell can be considered applicant’s “core”. Alternatively, the inner core can be considered applicant’s core and the inner shell an “extra” element not required by applicant’s claims.
	The grafted modifier is said to be 23wt% methylmethacrylate (col 8 line 64).
	The reference does not report how much of the core is left uncovered by the shell.
	However, Mautner (col 8 line 60-62) adds the methyl methacrylate over a period of ½ hour. This slow addition of the grafting monomer is the technique applicant employs to achieve the high covering ratio (see comparative preparation example 1 of applicant’s specification versus preparation example 1). For this reason it is assumed that Mautner’s grafted modifier has the required coverage ratio and therefore Mautner’s grafted modifier meets applicant’s core-shell (II).

	In regards to applicant’s dependent claims:
	Mautner’s siloxane is a methyl substituted siloxane corresponding to applicant’s R1 being methyl and “b” being ~1.
	Mautner’s innermost core + first shell layer has a diameter of 145nm (col 8 line 50). The final particle has a diameter of 155nm (col 8 line 67). Therefore, the outer shell must have a thickness of 5nm.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mautner 5223586.
	Mautner exemplifies (#2) a graft copolymer having a siloxane core and an outer shell of methyl methacrylate. The grafted copolymer is said to be 60wt% methylmethacrylate (col 7 line 64).
	The reference does not report how much of the core is left uncovered by the shell.
	However, Mautner (col 7 line 59-63) adds the methyl methacrylate over a period of ½ hour. This slow addition of the grafting monomer is the technique applicant employs to achieve the high covering ratio (see comparative preparation example 1 of applicant’s specification versus preparation example 1). For this reason it is assumed that Mautner’s grafted modifier has the required coverage ratio and therefore Mautner’s grafted modifier meets applicant’s core-shell (II).
	The graft copolymer is intended to be used as an additive for polymer modification (col 6 line 64). Table 1 and 2 show the polymers to be modified include PVC, PMMA, SAN and polystyrene in minor amounts.
	It would have been obvious to add example 2’s graft copolymer to PVC, PMMA, SAN or polystyrene in minor amounts.

	In regards to applicant’s dependent claims:
	Mautner’s siloxane is a methyl substituted siloxane corresponding to applicant’s R1 being methyl and “b” being ~0.6.
	Mautner’s core has a diameter of 83nm (col 7 line 52). The final particle has a diameter of 106nm (col 7 line 67). Therefore, the outer shell must have a thickness of 11.5nm.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mautner 5223586 in view of JP2000290397.
	Mautner applies as explained above.
	Mautner does not suggest specific articles to be made from his PMMA + core/shell composition.
	Extruding PMMA + core/shell composition into films is known. JP2000290397 (abstract) suggests such films. Melt extrusion can be used to form the film (paragraph 16). Note that JP2000290397’s core shell have a silicone core (paragraph 9).
	It would have been obvious to form Mautner’s composition into any common article.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schultes 2004/0024121 in view of EP492376.
Mautner 5223586 is relied on as a translation of EP492376.
	Schultes exemplifies (#4) a blend of 88.5 PLEXIGLAS (ie polymethylmethacrylate – applicant’s (I)) with 11.5 impact modifier B. Impact modifier B (paragraph 33,34) is a core/shell particle having a silicone core and a polymethylmethacrylate shell made by the teachings of EP492376. The core/shell particles of EP492376 (or Mautner) preferably are 35-70 shell and consequently 65-30 core (col 6 line 2).
 Mautner does not report how much of the core is left uncovered by the shell.
	However, Mautner’s examples adds the methyl methacrylate to the silicone core over a period of 30 minutes to 60 minutes hour. This slow addition of the grafting monomer is the technique applicant employs to achieve the high covering ratio (see comparative preparation example 1 of applicant’s specification versus preparation example 1). For this reason, it is assumed that Mautner’s grafted modifier has the required coverage ratio and therefore Mautner’s grafted modifier meets applicant’s core-shell (II).
	It would have been obvious to make Schultes’ core/shell in the manner taught by Mautner as Schultes directly teaches one to do so.

In regards to applicant’s dependent claims:
Both Schultes’ (paragraph 23) and Mautner’s (examples) silicone core is a alkyl (esp methyl) substituted siloxane corresponding to applicant’s R1 being alkyl or methyl and “b” being ~1.
	Mautner’s examples have shell thicknesses with applicant’s range. This is calculated by subtracting the core’s diameter from the final overall dimeter and dividing by two. For instance, Schultes example 2 would have a thickness of (106-83)/2 or 11.5nm. 
	Schultes (claim 7) teaches extruding or injection molding his composition.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        6/8/22